   Case 2:14-cv-00601-MHT-JTA Document 3255 Filed 06/03/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,              )
                                    )
        Plaintiffs,                 )
                                    )      CIVIL ACTION NO.
        v.                          )       2:14cv601-MHT
                                    )            (WO)
JEFFERSON S. DUNN, in his           )
official capacity as                )
Commissioner of                     )
the Alabama Department of           )
Corrections, et al.,                )
                                    )
        Defendants.                 )

                                 ORDER

       During the omnibus remedial hearing, the defendants

have    argued   that    several     documents      related     to       and

potentially      underlying      the     psychological        autopsies

produced by their mental-health care provider, Wexford,

should be treated as confidential and be made subject to

the court’s standing protective order (Doc. 266).                  These

have included internal emails and notes compiled by Dr.

Edward Kern, ADOC’s Director of Psychiatry.

                                  ***
   Case 2:14-cv-00601-MHT-JTA Document 3255 Filed 06/03/21 Page 2 of 2




    It is ORDERED that by 5:00 p.m. on June 7, 2021, the

parties are each to file with the court a summary of

their arguments about whether these underlying documents

should be considered confidential, citing case law and

this court’s own prior orders.          The court is particularly

concerned about whether, if it were to find that these

documents are confidential, that same principle would

encompass nearly all the documents produced by Wexford

and ADOC.     The parties should address this concern and

explain what limiting principle, if any, would apply.

    DONE, this the 3rd day of June, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
